Citation Nr: 0101781	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right lower extremity with injury to 
the common peroneal and tibial nerves currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
January 1946.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In the informal hearing presentation filed with the Board, 
the veteran's representative raised a question as to why the 
veteran is not in receipt of special monthly compensation.  
The Board construes this as a claim for such benefits, and 
refers the matter to the RO for all appropriate action.


FINDINGS OF FACT

The veteran's residuals of a shell fragment wound of the 
right lower extremity with injury to the common peroneal and 
tibial nerves are manifested by foot drop, weakness of 
dorsiflexion of the foot, and loss of sensation on the dorsum 
of the foot.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for residuals of a shell fragment wound of the right lower 
extremity with injury to the common peroneal and tibial 
nerves are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Code 8521 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that the veteran was injured 
by shrapnel in April 1945 the missal entered the lateral 
aspect of the lower third of the right thigh and stopped in 
the soft tissue on the medial aspect.  Shell fragments were 
removed the following day and the wound was closed several 
days later.  In September 1945 the veteran reported that 
immediately following the injury he noticed numbness of the 
entire leg below the wound.  He was able to flex and extend 
the knee through a complete range of motion.  He was not able 
to dorsiflex the foot and he had complete numbness of the 
foot and anterior lower leg.  He had moderate return of 
function of the posterior tibial nerve and some return of 
function of the common peroneal nerve.  The weakest muscles 
were the flexors and extensors of the toes and the anterior 
tibial muscle.  He had cyanosis, coolness to the touch and 
some dilated superficial veins on the toes and the medial 
aspect of the foot.  Examination revealed obvious atrophy of 
the gastrocnemius, anterior tibial and flexors of the toes on 
the right.  There was some atrophy of the quadriceps femoris 
on the right.  The diagnosis was partial paralysis of the 
posterior tibial and common peroneal nerves on the right.

A report of examination by a military physician dated in July 
1946 reveals that the veteran had moderate muscle atrophy of 
the right lower extremity.  He had full range of motion of 
all joints.  There was moderate weakness of all muscles in 
the right lower extremity.  Particularly those supplied by 
the common peroneal nerve.  There was a mild foot drop on the 
right side.  There was partial sensory loss over the lateral 
side of the leg and over the dorsum of the foot.  He could 
not flex the foot or toes or rock back on the right heal.  
Inversion and eversion of the right foot were weak.  

The veteran was granted service connection for paralysis of 
the right peroneal nerve with atrophy.  A 50 percent 
prestabilization rating was assigned.  In August 1946 a 40 
percent rating was assigned under the provisions of the 1945 
Rating Schedule.

Similar findings were reported on VA examination in March 
1949.  Diagnoses were cicatrices of the right thigh due to 
trauma and partial paralysis of the common peroneal and 
tibial nerves on the right due to trauma.  

The veteran filed a claim for an In a statement dated in 
February 1999 the veteran reported that he had severe pain 
and cramps in his legs and feet, especially the right one.  
He indicated that his legs were extremely weak.  He asked 
that records from Dr. Stewart Barns be obtained to support 
his claim.  The RO obtained records from Dr. Barns covering 
the period from December 1996 to December 1998.  Those 
records did not contain any reference to a lower extremity 
disorder.  VA out-patient clinic records dated in September 
1999 contain a notation that the veteran sustained gunshot 
wounds to both legs during service, but there were no 
clinical findings reported in that regard.

On VA examination in January 2000 the veteran complained of 
increased trouble in walking such as tripping over the toes 
especially on a carpeted floor or on uneven ground.  He also 
complained of cramping of both legs, worse on the right and 
intermittent pain in the dorsum of the right foot and of 
intermittent swelling of both feet.  Examination revealed a 
brown discoloration of both legs and feet, worse on the 
right.  There was pitting edema in both legs and feet.  There 
was atrophy of all peroneal muscles on the right side.  There 
was mild dorsiflexion weakness on the right.  Plantar 
movement was full and strength was 5/5.  Inversion strength 
was decreased to 3+/5 and eversion strength was 5/5.  Sensory 
examination revealed almost symmetrical hypoesthesia in both 
legs from the knees down.  Gait revealed slapping of the 
right foot on walking consistent with foot drop.  The 
examiner noted that the veteran had symptoms consistent with 
damage to the common peroneal nerve on the right, most likely 
in the popliteal area with residual right foot drop.  The 
examiner further opined that the veteran's intermittent 
swelling of both feet was not related to his shell fragment 
wound injury because it was on both sides.  The cramping of 
the legs was attributed to a generalized neuropathy not 
necessarily related to the previous injury.  


Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that pertinent 
treatment records have been associated with the record, and 
the veteran has undergone examination to obtain a current 
evaluation as to the extent of his disability.  Moreover, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the duty to assist has been met, and the claim is 
ready for appellate review.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

A 10 percent rating is provided for injury to the external 
popliteal nerve (common peroneal) with incomplete paralysis 
productive of mild symptomatology.  A 20 percent rating is 
provided where there are moderate symptoms.  A 30 percent 
rating is provided where there are severe symptoms.  Complete 
paralysis of that nerve is rated as 40 percent disabling and 
is manifested by foot drop and slight droop of the first 
phalanges of all toes with loss of dorsiflexion of the foot 
and extension of the proximal phalanges of the toes, loss of 
abduction of the foot with weakened adduction and anesthesia 
of the entire dorsum of the foot and toes.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2000).

The description of the veteran's symptoms in the right leg on 
various medical examinations over the years matches almost 
perfectly with the symptoms described in the Rating Schedule 
for complete paralysis of the common peroneal nerve.  He has 
foot drop, weakness of dorsiflexion of the foot and loss of 
sensation on the dorsum of the foot.  More recently, he also 
has developed swelling of the feet and cramping in the legs; 
however, the most recent VA examiner has medically attributed 
these symptoms to causes other than his service-connected 
nerve injury, and the veteran has neither presented nor 
indicated the existence of any contrary medical evidence.   

Inasmuch as the veteran has the maximum schedular evaluation 
assignable under Diagnostic Code 8521, the Board has 
considered whether the applicability of other provisions 
under 38 C.F.R. Parts 3 and 4.  The Board finds, however, 
that evaluation of the veteran's disability, alternatively, 
under any other diagnostic is not appropriate (see 38 C.F.R. 
§ 4.20, permitting rating by analogy if the particular 
disability for which the veteran is service-connected is not 
listed), and evaluation of the separate manifestations of the 
veteran's popliteal nerve injury would violate the rule 
against pyramiding (see 38 C.F.R. § 4.14).  Furthermore, 
because the manifestations of veteran's disability are 
included among the applicable schedular criteria, there is no 
basis for a finding that such criteria are inadequate to 
evaluate the disability, warranting the assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

Under the circumstances of this case, the Board finds that 
the medical evidence does not show a worsening of the 
veteran's service-connected disability, and that his present 
40 percent rating for residuals of a shell fragment wound of 
the right lower extremity with injury to the common peroneal 
and tibial nerves is appropriate.  Thus, the claim for a 
higher evaluation must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

A rating in excess of 40 percent for residuals of a shell 
fragment wound of the right lower extremity with injury to 
the common peroneal and tibial nerves is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

